Title: To Thomas Jefferson from Lemuel J. Alston, 1 February 1809
From: Alston, Lemuel J.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Washington Feby. 1st. 1809—
                  
                  I received last evening from S. Car a few patterns of Homespun Cloth, manufacturd. under the direction of my industrious & truly republican Wife, by her own Servants, & calculated for the Summer Season—one of which I have the pleasure to send you as a present, the acceptance of which on your part, will be considered as a very high & most gratifying honor on mine & am with the highest veneration 
                  Dear Sir Your Mt. Obdt. & Devoted Servt.
                  
                     L. J. Alston 
                     
                  
               